Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7, 8, 12, 14, 15, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lombardo (US 2007/0218983 A1).
1. Lombardo discloses a gaming machine (Fig. 1), comprising: 
a display device (44: Fig. 2); 
a memory (43: Fig. 2) storing a first game package, a second game package, and a plurality of programs for a plurality of games that are playable on the gaming machine, wherein the first game package lists, from the plurality of games, a first selection of games that are playable at a first denomination range, and wherein the second game package lists, from the plurality of games, a second 
a controller (10: Fig. 2) configured to execute instructions stored in the memory, which when executed, causes the controller to: 
control the display device to display a game selection interface including a plurality of game images corresponding to games of a game package selected from the first game package and the second game package [0057], [0066]; 
select a game from the selected game package in response to a game selection received via a game image of the plurality of game images presented by the game selection interface [0057], [0066];
maintain at least one jackpot pool corresponding to a jackpot prize winnable irrespective of the game selected from the plurality of games; maintain a chance of the jackpot prize being won proportional to a total amount wagered irrespective of the game selected from the plurality of games [0068], [0077]-[0078]; and 
control the display device to display the selected game (S5: Fig. 3).
5. Lombardo discloses the gaming machine of claim 1, wherein: each game of the first game package is playable at a plurality of playable denominations within the first denomination range; the game selection interface further presents the plurality of playable denominations for each game of the first game package in response to the first game package being the selected game package; and the instructions, when executed, further cause the controller to at least: select one of the plurality of playable denominations for the selected game in response to receiving a denomination selection via the game selection interface; and control play of the selected game per the selected playable denomination [0057], [0065]-[0066], [0077].
7. Lombardo discloses the gaming machine of claim 1, further comprising a credit input mechanism and a payout mechanism, wherein execution of the instructions further causes the 

8. Lombardo discloses a method, comprising: displaying, via a display device of a gaming machine, a game selection interface including a plurality of game images corresponding to games of a game package selected from a first game package and a second game package, wherein the first game package lists, from a plurality of games, a first selection of games that are playable at a first denomination range, and wherein the second game package lists, from the plurality of games, a second selection of games that are playable at a second denomination range; selecting, with a controller of the gaming machine, a game from the selected game package in response to receiving a game selection via a game image of the plurality of game images presented by the game selection interface; maintaining, by the controller, at least one jackpot pool corresponding to a jackpot prize winnable irrespective of the game selected from the plurality of games; maintaining, by the controller, a chance of the jackpot prize being won proportional to a total amount wagered irrespective of the game selected from the plurality of games; and displaying, via the display device, the selected game as similarly discussed above (Fig. 3).
12. Lombardo discloses the method of claim 8, further comprising: presenting, via the game selection interface, the playable denominations for each game of the selected game package; selecting a playable denomination for the selected game in response to receiving a denomination selection via the game selection interface; and controlling play of the selected game per the selected playable denomination [0057], [0065]-[0066], [0077].
14. Lombardo discloses the method of claim 8, further comprising: establishing a credit balance in response to a credit input mechanism of the gaming machine receiving a physical item representing a 

15. Lombardo discloses a non-transitory computer-readable storage medium comprising instructions, that in response to being executed, cause a gaming machine to at least: display, via a display device of the gaming machine, a game selection interface including a plurality of game images corresponding to games of a game package selected from a first game package and a second game package, wherein the first game package lists, from a plurality of games, a first selection of games that are playable at a first denomination range, and wherein the second game package lists, from the plurality of games, a second selection of games that are playable at a second denomination range; select a game from the selected game package in response to receiving a game selection via a game image of the plurality of game images presented by the game selection interface: maintain at least one jackpot pool corresponding to a jackpot prize winnable irrespective of the game selected from the plurality of games; maintain a chance of the jackpot prize being won proportional to a total amount wagered irrespective of the game selected from the plurality of games; and display, via the display device, the selected game as similarly discussed above.
19. Lombardo discloses the non-transitory computer-readable storage medium of claim 15, wherein the instructions further cause the gaming machine to: present, via the game selection interface, the playable denominations for each game of the selected game package; select a playable denomination for the selected game in response to receiving a denomination selection via the game selection interface; and control play of the selected game per the selected playable denomination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 9-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lombardo (US 2007/0218983 A1) as applied above and further in view of Willis (US 2008/0167119 A1).
2-3. Lombardo discloses the gaming machine of claim 1, but does not expressly disclose wherein execution of the instructions further causes the controller to control the display device to display the plurality of game images in one or more rows of multiple images and adjust a number of rows based on a number of games in the selected game package and further causes the controller to control the display device to space the one or more rows of multiple images based on the number of games in the selected game package. Willis discloses wherein execution of the instructions further causes the controller to control the display device to display the plurality of game images in one or more rows of multiple images and adjust a number of rows based on a number of games in the selected game package and further causes the controller to control the display device to space the one or more rows of multiple images based on the number of games in the selected game package (Fig. 5 & 7). It would have been obvious to a person of ordinary skilled in the art to modify Lombardo with Willis and would have been 
4. Lombardo discloses the gaming machine of claim 1, but does not expressly disclose wherein the display device comprises a touch screen display device; and the instructions, when executed, further cause the controller to select the game in response to receiving the game selection via a touch input of the touch screen display device. Willis disclose wherein the display device comprises a touch screen display device; and the instructions, when executed, further cause the controller to select the game in response to receiving the game selection via a touch input of the touch screen display device [0015], [0089]. It would have been obvious to a person of ordinary skilled in the art to modify Lombardo with Willis and would have been motivated to do so to provide an alternative method of input selection and would yield predictable results.
9. Lombardo and Willis disclose the method of claim 8, further comprising adjusting, via the controller, a layout of the plurality of game images included in the game selection interface based on a number of games in the selected game package as similarly discussed above.
10. Lombardo and Willis disclose the method of claim 9, further comprising selecting, via the controller, the layout of the plurality of game images from among a plurality of different layouts based on the number of games in the selected game package as similarly discussed above.
11. Lombardo and Willis disclose the method of claim 8, wherein selecting the game comprises selecting the game in response to receiving the game selection via a touch screen display device of the gaming machine as similarly discussed above.
16. Lombardo and Willis disclose the non-transitory computer-readable storage medium of claim 15, wherein the instructions further cause the gaming machine to adjust a layout of the plurality of game images included in the game selection interface based on a number of games in the selected game package as similarly discussed above.

18. Lombardo and Willis disclose the non-transitory computer-readable storage medium of claim 15, wherein the instructions further cause the gaming machine to select the game in response to receiving the game selection via a touch screen display device of the gaming machine as similarly discussed above.

Claim(s) 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lombardo (US 2007/0218983 A1) as applied above and further in view of O’Halloran (US 2005/0215313 A1).
6. Lombardo discloses the gaming machine of claim 1, but does not expressly disclose wherein the instructions, when executed, further cause the controller to at least: provide each game with a first jackpot triggering mechanism specific to the game and a second jackpot triggering mechanism; and trigger the second jackpot triggering mechanism within a specific game such that the chance of the jackpot prize being won is proportional to the total amount wagered. O’Halloran discloses wherein the instructions, when executed, further cause the controller to at least: provide each game with a first jackpot triggering mechanism specific to the game and a second jackpot triggering mechanism; and trigger the second jackpot triggering mechanism within a specific game such that the chance of the jackpot prize being won is proportional to the total amount wagered [0009], [0014]. It would have been obvious to a person of ordinary skilled in the art to modify Lombardo with O’Halloran and would have been motivated to do so to provide a fair chance of winning the jackpot according to total wagers made.
13. Lombardo and O’Halloran disclose the method of claim 8, further comprising: providing each game with a first jackpot triggering mechanism specific to the game and a second jackpot triggering 
20. Lombardo and O’Halloran disclose the non-transitory computer-readable storage medium of claim 15, wherein the instructions further cause the gaming machine to: provide each game with a first jackpot triggering mechanism specific to the game and a second jackpot triggering mechanism; and trigger the second jackpot triggering mechanism within a specific game such that the chance of the jackpot prize being won is proportional to the total amount wagered as similarly discussed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,600,276 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are claiming similar invention relating to a gaming machine, comprising: a display device; a memory storing a first game package, a second game package, and a plurality of programs for a plurality of games that are playable on the gaming machine, wherein the first game package lists, from the plurality of games, a first selection of games that are playable at a first denomination range, and wherein the second game package lists, from the plurality of games, a second selection of games that are playable at a second denomination range; and a controller configured to execute instructions stored in the memory, which when executed, causes the controller to: control the display device to display a game selection interface including a plurality of game images corresponding to games of a game package selected from the first game package and the second game package; select a game from the selected game package in response to a game selection received via a game image of the plurality of game images presented by the game selection interface; maintain at least .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached USPTO form PTO-892.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H. LIM whose telephone number is (571)270-3301.  The examiner can normally be reached on 10:00-6:00, Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Seng H Lim/Primary Examiner, Art Unit 3715